UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1784



MICHAEL J. MORRISSEY,

                                            Plaintiff - Appellant,

          versus


H. WISE KELLY, III; MICHAEL L. RIGSBY; JAMES
M. MCCAULEY; PATRICIA J. RIOS; JOHN DOE, being
any unknown and hence unnamed participant at
the Board of Committee Levels in this matter;
MICHAEL L. O'REILLY; CAROLYN S. MOTES; THEA R.
BARRON; FRANK W. DUNHAM, JR.; NAOMI C. KLAUS;
DOMINGO L. ORGOVEZA; PAUL R. PEARSON; LIBBY
ROSS; JEFFREY SURDYK; VIRGINIA BAR ASSOCIA-
TION; PHILLIP C. STONE; PETER C. MANSON; JAMES
E. BRADBERRY; ROBERT J. MERRICK; JAMES E.
RAINEY; WILLIAM J. STURGILL; JAMES R. AUSTIN;
JOHN ROE, an unknown substitute person of the
Virginia Supreme Court on April 13, 1992;
BARBARA M. KEENAN; HONORABLE LEROY ROUNTREE
HASSELL; HONORABLE ROSCOE B. STEPHENSON, JR.;
HONORABLE ELIZABETH B. LACY; A. CHRISTIAN
COMPTON; HARRY L. CARRICO; THE SUPREME COURT
OF VIRGINIA, and its individual members
jointly and individually; ROGER L. GREGORY;
MURRAY J. JANUS; THEODORE BRENNER; JAMES S.
YOFFEY; BREMNER, BABER & JANUS; JAMES A.
BABER, III; WILLIAM B. KERKAM, III; DENNIS W.
DOHNAL; RONALD S. EVANS; LARRY A. POCHUCHA;
MARK S. BRENNAN; JOHN H. OBRION, JR.; COWAN &
OWEN, P.C.; LAWRENCE DOUGLAS WILDER, JR.; ADAM
N. HARRELL, JR.; NANCY GRIFFIN CHAMBLISS;
WILDER & GREGORY; RANDALL G. JOHNSON; HARRY M.
HIRSCH; SUSAN C. ARMSTRONG; MARK E. RUBIN;
RAWLEY F. DANIEL; JOHN AND JANE DOE COMMITTEE
MEMBERS; JOHN DOE,

                                           Defendants - Appellees.
                           No. 97-1843



MICHAEL J. MORRISSEY,

                                           Plaintiff - Appellant,
          versus


H. WISE KELLY, III; MICHAEL L. RIGSBY; JAMES
M. MCCAULEY; PATRICIA J. RIOS; JOHN DOE, being
any unknown and hence unnamed participants at
the Board of Committee Levels in this matter;
MICHAEL L. O'REILLY; CAROLYN S. MOTES; THEA R.
BARRON; FRANK W. DUNHAM, JR.; NAOMI C. KLAUS;
DOMINGO L. ORGOVEZA; PAUL R. DUNHAM, JR.;
LIBBY ROSS; JEFFREY SURDYK; VIRGINIA BAR ASSO-
CIATION; PHILLIP C. STONE; PETER C. MANSON;
JAMES E. BRADBERRY; ROBERT J. MERRICK; JAMES
E. RAINEY; WILLIAM J. STURGILL; JAMES R.
AUSTIN; JOHN ROE, an unknown substitute person
of the Virginia Supreme Court on April 13,
1992; BARBARA M. KEENAN; HONORABLE LEROY ROUN-
TREE HASSELL; HONORABLE ROSCOE B. STEPHENSON,
JR.; HONORABLE ELIZABETH B. LACY; A. CHRISTIAN
COMPTON; HARRY L. CARRICO; THE SUPREME COURT
OF VIRGINIA, and its individual members
jointly and individually; ROGER L. GREGORY;
MURRAY J. JANUS; THEODORE BRENNER; JAMES S.
YOFFEY; BREMNER, BABER & JANUS; JAMES A.
BABER, III; WILLIAM B. KERKAM, III; DENNIS W.
DOHNAL; RONALD S. EVANS; LARRY A. POCHUCHA;
MARK S. BRENNAN; JOHN H. OBRION, JR.; COWAN &
OWEN; LAWRENCE DOUGLAS WILDER, JR.; ADAM N.
HARRELL, JR.; NANCY GRIFFIN CHAMBLISS; WILDER
& GREGORY; RANDALL G. JOHNSON; HARRY M.
HIRSCH; SUSAN C. ARMSTRONG; MARK E. RUBIN;
RAWLEY F. DANIEL; JOHN AND JANE DOE COMMITTEE
MEMBERS; JOHN DOE,

                                          Defendants - Appellees.




                                2
                           No. 97-2005



MICHAEL J. MORRISSEY,

                                           Plaintiff - Appellant,
          versus


H. WISE KELLY, III; MICHAEL L. RIGSBY; JAMES
M. MCCAULEY; PATRICIA J. RIOS; JOHN DOE, being
any unknown and hence unnamed participant at
the Board of Committee Levels in this matter;
MICHAEL L. O'REILLY; CAROLYN S. MOTES; THEA R.
BARRON; FRANK W. DUNHAM, JR.; NAOMI C. KLAUS;
DOMINGO L. ORGOVEZA; PAUL R. PEARSON; LIBBY
ROSS; JEFFREY SURDYK; VIRGINIA BAR ASSOCIA-
TION; PHILLIP C. STONE; PETER C. MANSON; JAMES
E. BRADBERRY; ROBERT J. MERRICK; JAMES E.
RAINEY; WILLIAM J. STURGILL; JAMES R. AUSTIN;
BARBARA M. KEENAN; HONORABLE LEROY ROUNTREE
HASSELL; HONORABLE ROSCOE B. STEPHENSON, JR.;
HONORABLE ELIZABETH B. LACY; A. CHRISTIAN
COMPTON; HARRY L. CARRICO; THE SUPREME COURT
OF VIRGINIA, and its individual members
jointly and individually; ROGER L. GREGORY;
MURRAY J. JANUS; THEODORE BRENNER; JAMES S.
YOFFEY; BREMNER, BABER & JANUS; JAMES A.
BABER, III; WILLIAM B. KERKAM, III; DENNIS W.
DOHNAL; RONALD S. EVANS; LARRY A. POCHUCHA;
MARK S. BRENNAN; JOHN H. OBRION, JR.; COWAN
& OWEN; LAWRENCE DOUGLAS WILDER; ADAM N.
HARRELL, JR.; NANCY GRIFFIN CHAMBLISS; WILDER
& GREGORY; RANDALL G. JOHNSON; HARRY M.
HIRSCH; SUSAN C. ARMSTRONG; MARK E. RUBIN;
RAWLEY F. DANIEL; JOHN AND JANE DOE COMMITTEE
MEMBERS; JOHN DOE; JAMES ROE, an unknown sub-
stitute person of the Virginia Supreme Court
on April 13, 1992,

                                          Defendants - Appellees.




                                3
Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge;
Robert R. Merhige, Jr., and Richard L. Williams, Senior District
Judges. (CA-95-592, CA-95-593, CA-95-594)


Submitted:    October 10, 1997         Decided:   October 28, 1997


Before HAMILTON, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael J. Morrissey, Appellant Pro Se. Lee Melchor Turlington,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's orders dismissing Ap-

pellant's claims under 42 U.S.C.A. § 1983 (West 1994 & Supp. 1997).
We have reviewed the record and the district court's opinions and

find no reversible error. Accordingly, we affirm on the reasoning
of the district court. Morrissey v. Kelly, Nos. CA-95-592; CA-95-
593; CA-95-594 (E.D. Va. May 14 & 22, 1997; June 24, 1997). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                          AFFIRMED




                                 4